Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Only those claims which are amended are shown below; all other allowed claims remain the same in the record. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Matthew J. Himich, (Reg. No. 47,650), on May 20, 2021. 

Listing of Claims:
1. 	(Currently Amended) A field controller and sensor to monitor directlywithin a plant canopy comprising an elongate body having a hollow interior and axially opposite first and second ends with a first arm extending outward from the elongate body adjacent to the first axial end and a second arm extending outward from the elongate body adjacent to the second, axially opposite end, each of the arms having an imaging device mounted thereon, the first arm imaging device being positioned to obtain images in a direction toward the second axial end of the elongate body, the second arm imaging device being positioned to obtain images in a direction toward the first axial end, the first 

22. (Currently Amended) A field controller and sensor to monitor directly within a plant canopy comprising at least two tubular members releasably connected to each other to form elongate body having a hollow interior and axially opposite first and second ends with a first arm extending outward from the elongate body adjacent to the first axial end and a second arm extending outward from the elongate body adjacent to the second, axially opposite end, each of the arms having an imaging device mounted thereon, the first arm imaging device being positioned to obtain images in a direction toward the second axial end of the elongate body, the second arm imaging device being positioned to obtain images in a direction toward the first axial end, the first and second arms being spaced apart from one another along a length of the elongate body at a distance sufficient to image canopy of crop growth in a field in which the field controller and sensor is deployed, the elongate body comprising at least three sensors adapted and configured to sense a like environment and crop characteristic that comprises one of temperature, humidity, CO2, barometric pressure, light quantity and quality, the at least three sensors being arranged with a common spacing interval along a length of the elongate body.
	
Examiner's Statement of Reasons for Allowance

Applicant has amended the claims over the prior art to include language that the hollow body comprises a plurality of three sensors that sense environmental and crop characteristic of either temperature, humidity, CO2, barometric pressure, light quantity, light quality, and/or air quality. The sensors are also spaced at common intervals along the elongate body. Also the applicant has allowed an examiner’s amendment that corrects the additional amendment to monitor directly within a plant canopy. This element might detail an intended use limitation; however, it is now grammatically correct and consistent with specification page 1, paragraph 3, and details a sensor that is directly within the canopy rather than above or beside the plants.  Applicant’s arguments filed on 03/12/2021 are fully considered and are persuasive. No other prior art could be found that contains the original elements and the amended elements and where at least three sensors placed accordingly where the field controller monitors directly within a plant canopy.  The rejections of independent claims 1 and 22 subsequent dependent claims are withdrawn. 
It is for these reasons that the applicant’s invention is novel and non-obvious over the prior art of record and stated herein.  Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177.  The examiner can normally be reached on Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAD G ERDMAN/Primary Examiner, Art Unit 2116